     Case 2:20-cv-00719-WKW-CSC Document 23 Filed 05/04/21 Page 1 of 1




             IN THE DISTRICT COURT OF THE UNITED STATES
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

NATHAN THIGPEN, #191396,                     )
                                             )
      Plaintiff,                             )
                                             )
      v.                                     )     CASE NO. 2:20-CV-719-WKW
                                             )                [WO]
JEFFERSON S. DUNN, et al.,                   )
                                             )
      Defendants.                            )

                                     ORDER

      On April 12, 2021, the Magistrate Judge filed a Recommendation to which no

timely objections have been filed. (Doc. # 22.) Upon an independent review of the

record and upon consideration of the Recommendation, it is ORDERED as follows:

      (1) The Recommendation (Doc. # 22) is ADOPTED.

      (2) This case is DISMISSED without prejudice for Plaintiff’s failures to

comply with the orders of the court and to prosecute this action.

      A separate final judgment will be entered.

      DONE this 4th day of May, 2021.

                                /s/ W. Keith Watkins
                                United States District Judge
